FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingApril 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x - ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of the following increases in interests in American Depositary Shares (ADSs) of GlaxoSmithKline plc purchased at a price of $52.0208 per ADS on 11 April 2014, in respect of the personal holdings of the under-mentioned Director, Persons Discharging Managerial Responsibility (PDMR) and Connected Person following the re-investment of the dividend paid to shareholders on 10 April 2014 . Director/PDMR Number of ADSs Connected Person Number of ADSs Dr M M Slaoui Dr K Slaoui Mrs D P Connelly - - Mr J Ford - - Mr W C Louv - - Mr D E Troy - - The Company was advised of this information on 16 April 2014. This notification relates to transactions notified in accordance with Disclosure and Transparency Rules 3.1.4R(1)(a) and (c). V A Whyte Company Secretary 17 April 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 17,2014 By:VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
